Citation Nr: 1723565	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-16 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for a right knee disorder.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for a left knee disorder.  

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for a left shoulder disorder.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1989.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was previously represented by Veterans of Foreign Wars of the United States (VFW).  In November 2012, the Veteran revoked such representation.  He has not obtained another representative and is proceeding pro se.  VFW submitted an Informal hearing Presentation on his behalf in March 2017.  

In February 2016, the claims were remanded for additional evidentiary development.  A detailed procedural history was provided in that decision and will not be repeated here.  

Subsequent to the June 2016 supplemental statement of the case (SSOC), the RO associated additional evidence without a waiver of review of the Agency of Original Jurisdiction (AOJ).  However, this evidence is either not relevant to the issues before the Board or cumulative of other evidence.  As such, the Board finds that it may proceed with adjudication.  38 C.F.R. § 20.1304 (2016).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The grant of entitlement to service connection for right and left knee osteoarthritis in an August 2016 rating decision renders moot the claims for benefits under the provisions of 38 U.S.C.A. § 1151 (West 2014).  

2.  The Veteran did not incur a chronic left shoulder disability as a result of VA surgical treatment, hospital care, or medical treatment.  


CONCLUSIONS OF LAW

1.  The claims for compensation benefits under 38 U.S.C.A. § 1151 (West 2014) for right and left knee disorders, claimed as additional disability due to injury at a VA facility in 2007, are dismissed as moot.  38 U.S.C.A. §§ 1151, 7105 (West 2014); 38 C.F.R. § 20.202 (2016).  

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for a chronic left shoulder disorder have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for a left shoulder disorder, VA's duty to notify was satisfied by January 2010 and April 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With respect to the claims of entitlement to right and left knee disorders pursuant to 38 U.S.C.A. § 1151 (West 2014), the Board granted service connection for right and left knee osteoarthritis during the appeal process.  See the August 2016 rating decision.  This constitutes a complete grant of the benefits sought on appeal, and, consequently, the claims of compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) are rendered moot.  Thus, with respect to these claims, there is no need to discuss whether VA has complied with its duties not notify and to assist found at 38 U.S.C.A. §§ 5102, 5103, 5107 (West 2014); 38 C.F.R. § 3.159 (2016).  

As for the duty to assist in regards to the left shoulder claim, VA obtained all available service treatment records (STRs), service personnel records, and all pertinent treatment records.  A VA examination was conducted in March 2010 and relied on by the Board in denying the Veteran's left shoulder claim.  However, the United States Court of Veterans Appeals (Court) found that the examiner's opinion was not based on a comparison between the Veteran's left shoulder condition prior to the July 2007 incident and his condition afterward as required by 38 C.F.R. § 3.361(b).  Thus, the Board remanded the claim again in February 2016 with instruction for the VA examiner to provide an opinion as to whether the Veteran sustained any additional left shoulder disorder directly or through aggravation of his preexisting condition, as a result of the July 17, 2007 incident.  It is the Board's conclusion that the 2016 examiner adequately addressed the questions contained in the remand directives and provided a factual and medical basis for his answers.  As such, the Board finds that the February 2016 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

38 U.S.C.A. § 1151 (West 2014) Claims - In General

With respect to claims filed on or after October 1, 1997 (such as this one), 38 U.S.C.A. § 1151 (West 2014) provides, in pertinent part, that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).  

To determine whether additional disability exists, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2016).  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2016).  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  
38 C.F.R. § 3.361(c)(2) (2016).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2016).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2016).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (see 38 C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's, or in appropriate cases, the veteran's representative's, informed consent.  38 C.F.R. §3.361(d)(1) (2016).  

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2) (2016).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2016).  38 C.F.R. § 3.361(d)(2) (2016).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 
38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Background 

The historical background pertaining to the current claim was provided in the previous Board remand decision in February 2016.  It is repeated here for clarity.  Evidence added to the claim resulting from the remand directives is also discussed.  

Historically, on July 17, 2007, while the Veteran was being treated at the Manila VA Outpatient Clinic, he was instructed to lie down on a metal stretcher.  After lying down, the stretcher flipped over and the Veteran fell, landing on the ground.  The Veteran has stated that the stretcher brakes were unlocked and not in a "braked position."  Further, there were no rugs on the floor where he fell.  An attending nurse corroborated that the Veteran was lying down on the stretcher when it flipped.  She also noted that after the fall, the Veteran experienced left shoulder tenderness, forward left shoulder elevation and abduction limited to 30 degrees, and left shoulder external rotation limited to 10 degrees.  She indicated that the Veteran had possible muscle trauma.  X-rays were ordered of the Veteran's left side which revealed soft tissue calcifications near the left proximal humerus and no abnormalities near the elbow.  Thus, the incident at issue, the Veteran's fall off a stretcher table at a VA facility in July 2007, is verified.  

Thereafter, a September 2009 private examination performed by Dr. E.M.P. revealed limitation in forward elevation of the left shoulder, limited abduction, and signs of shoulder impingement.  The Veteran was diagnosed as having calcific tendinitis.  The examiner also indicated that a rotator cuff tear was possible, and stated that the disability "may have been aggravated" by the 2007 fall.  Thereafter, a December 2009 VA left shoulder X-ray revealed no abnormal soft tissue calcifications.  However, in January 2010, a private examiner, Dr. C.J.M.U.R., diagnosed the Veteran with left acromioclavicular joint calcific tendonitis and rotator cuff disease.  

A March 2010 VA examination report is of record but is found to be inadequate to address the medical questions at hand.  

A May 2010 private examiner, Dr. H.R.V., Jr., diagnosed a left rotator cuff tear which was "possibly secondary to trauma."  

A July 2010 magnetic resonance imaging (MRI) of the Veteran's left shoulder showed no rotator cuff tear.  

In August 2010, Dr. E.T., a private examiner, opined that the left shoulder injury "could have been aggravated by" the 2007 fall, although he explained that he could not opine with certainty because he did not examine the Veteran immediately after the fall.  

In the September 2015 Memorandum Decision, the Court noted that the Board, in the February 2014 decision, found that the July 2007 fall at the outpatient clinic was shown in the record, but that the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) were not met for the disabilities in question.  The Board relied on the March 2010 opinion as support for the denial of compensation for the left shoulder condition.  As already reported, the March 2010 examination was found to be inadequate by the Court to address the medical question at issue.  Thus, the Board remanded for additional examination in 2016.  

The requested examination regarding the left shoulder claim was conducted in April 2016, and the medical opinion portion of the decision was provided and signed in May 2016.  

In determining that the currently claimed left shoulder disorder was less likely than not due to or related to the July 18, 2007, fall from a gurney at a VA facility, the examiner reviewed the file and noted the following:

	Review of medical notes by [private examiner] on July 18, 2007 showed left shoulder pain complaints and physical examination showed limitation of motion of left shoulder due to pain.  There was note of tenderness and a diagnosis of a possible muscle trauma was made.  Xrays were ordered and showed no evidence of any left shoulder fracture or dislocation.  A finding of a soft tissue calcification at the left proximal humerus area was made.  However, on his Dec. 2009 left shoulder Xrays, this said soft tissue calcification was no longer appreciated, and a normal study of the left shoulder was made by the same radiologist.  

	It was noted in the 2016 report that December 2014 X-rays showed left shoulder impingement.  

The VA examiner further noted the following: 

And true to this current time, [the Veteran's] latest shoulder Xrays on April 22, 2016, shows no such soft tissue calcification over the left shoulder.  Both right and left shoulders showed generally similar findings up to this time as his December 2, 2014 shoulder X-rays shown above and his latest bilateral shoulder radiologic images demonstrate.  Most noteworthy is that his latest bilateral shoulder Xrays showed more normal findings that his 2014 shoulder Xrays.  And it is the right shoulder that now showed a soft tissue calcific density and not the left shoulder that is in contention.  

Such generally symmetrical findings on a non-weight bearing joint are significant because this primarily signifies the normal process of degeneration or aging of the joints.  A non-weight bearing joint such as the shoulder joint that experienced a significant history of injury in the past would show asymmetric findings years later on diagnostic imaging examinations.  Case in point, are the common anterior shoulder dislocations wherein the dislocated shoulder joint will show significantly more advanced arthritic changes and/or deformity years later than the uninvolved shoulder.  But as shown in this Veteran's case, his shoulder Xray images showed generally equal findings on both shoulders, thus proving or favoring a noncausal link to any current left shoulder condition with his fall from a gurney on July 18, 2007.  Most noteworthy is that the left shoulder joint shows more normal findings on his latest shoulder Xrays compared to the ones done in 2014.  
 
 Therefore, Veteran's currently claimed left shoulder condition is less likely than not due to or related to his fall from a gurney on July 18, 2007 while at the VA clinic in Manila.  

Analysis

Based on the findings summarized above, it is the Board's conclusion that the claim for compensation under 38 U.S.C.A. § 1151 (West 2014) for a left shoulder disability as a result of injury at a VA facility must be denied.  

As noted above, in the April/May 2016 examination reports, a VA physician reviewed the Veteran's claims file and opined that it was less likely than not that the Veteran's claimed left shoulder condition was related to his fall from a gurney on July 18, 2007, while at the VA clinic.  The physician reasoned that the Veteran's records (including treatment records and serial X-rays conducted during his post-fall treatment and thereafter) did not document any objective evidence of a causal link to any current left shoulder condition with the July 2007 fall from a gurney.  Although calcification in the left shoulder was noted immediately upon X-ray after the fall, such was not seen in subsequent X-rays.  Moreover, calcification by its very nature, is not a condition which happens suddenly but over a period of time.  See, e.g., Merriam-Webster Medical Dictionary which notes that calcification is an abnormal deposition of calcium salts within soft tissue often causing thickening or hardening.  Clearly, such deposits would not suddenly appear after a fall.  And, as noted by the examiner the asymmetrical findings in both shoulders upon later X-rays showed that no left shoulder condition arose from the 2007 injury.  

While the private physician's statements of record that the Veteran's left shoulder condition might have been aggravated or caused by the 2007 injury have been considered, they are given little probative value in that they did not review the entire claims file in making such determinations.  Thus, they did not review the various left shoulder X-ray reports of record as summarized in detail by the VA examiner in 2016 which show that no chronic left shoulder disability was incurred in the 2007 fall.  In this regard, it is noted that it is the Board's responsibility to weigh the credibility and probative value of all of the evidence and, in so doing, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is also the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, the Board has accorded greater evidentiary weight to the VA examiner in 2016 who reviewed the record, to include all statements and reports of record, and concluded that the Veteran's current left shoulder condition was less likely than not due to or related to a fall from a gurney on July 18, 2007, while at a VA clinic.  

Furthermore, there was no objective evidence in his medical records to substantiate that he sustained any clinically significant left shoulder disability as a result of (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment or (2) an event not reasonably foreseeable.  

The Veteran has not contended that he had a left shoulder disorder prior to July 2007 which worsened after the fall from a gurney.  In his VA Form 9, Appeal to Board of Veterans' Appeals, dated in May 2011 and received in June 2011, he indicated that his left shoulder did not hurt, nor did he have a problem with it, until July 2007.  Thus, there is no indication that there is any medical evidence documenting any abnormality of the left shoulder prior to July 2007.  He has not alleged that he had any such abnormality.  Therefore, the VA examiner is unable to compare the Veteran's condition prior to the July 2007 incident and his condition afterwards, as the Court has pointed out is required by 38 C.F.R. § 3.361(b).  Nevertheless, the Board concludes that this does not preclude a decision as to whether the Veteran has additional disability due to the July 2007 fall from a gurney at a VA clinic.  The 2016 VA examiner has carefully set forth the evidence pertinent to the left shoulder beginning in July 2007 and continuing until the time of the examination.  He concluded that the current left shoulder osteoarthritis is not related in any way to the July 2007 fall from a gurney.  He traced medical findings beginning in 2007, compared the left shoulder to the uninjured right shoulder and explained that the current left shoulder osteoarthritis was less likely than not related to the July 2007 fall from a gurney.  The Board does not believe that anything further can be asked of the examiner and that the examiner's findings and conclusions are well supported and determinative of the claim.  

While the Veteran has expressed his belief that he developed additional left shoulder disability as a result of his treatment at VA, such assertions do not provide persuasive support for the claim.  While he is certainly competent to describe matters within his personal knowledge, as a layperson not shown to have appropriate medical training and expertise, he is not competent to render a probative opinion on a complex medical matter, such as whether "additional" left shoulder disability developed as a result of a fall during VA treatment, as resolution of such question involves internal processes extending beyond an immediately observable cause-and-effect relationship.  As the question of whether additional disability developed in this case may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Under these circumstances, the Board finds that the claim of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014), for left shoulder disability as a result of VA treatment must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable in this instance.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 53-56.  


ORDER

The claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 (West 2014) for right and left knee disorders, claimed as due to injury sustained at a VA facility on July 18, 2007, are dismissed as moot.  

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for a left shoulder disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


